Citation Nr: 0000834	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  99-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 until 
February 1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision in June 1998 of the Chicago, Illinois Regional 
Office (RO) which denied service connection for an acquired 
psychiatric disorder, to include PTSD.


FINDING OF FACT

The record contains competent current diagnoses of PTSD and 
major depressive disorder related by competent (medical) 
opinion to sexual assault in service (with major depressive 
disorder felt to be related to PTSD), rendering the claim for 
service connection as plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  


In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

After a thorough review of the evidence, the Board concludes 
that the veteran has presented a well-grounded claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The record contains competent evidence of 
chronic symptoms of depression in service as well as a 
current diagnosis in this regard.  As well, the appellant 
asserts that she was sexually assaulted during active duty 
and PTSD has been clinically linked to this claimed event by 
competent clinical opinion on VA examination in January 1998.  
As the record contains competent evidence of a nexus between 
currently identified psychiatric disability and the veteran's 
active military service, the veteran has met her burden with 
respect to submission of a plausible claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded, and the appeal, to this extent, is granted.


REMAND

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The veteran asserts that she now has PTSD on account of a 
sexual assault during service.  She contends that she 
reported that incident but that nothing was done about it.  
It is maintained that she has had chronic depression and 
symptoms consistent with psychiatric trauma since that since 
that time resulting in PTSD for which service connection 
should now be granted by the Board.

The Board notes that while the veteran has been diagnosed by 
multiple clinical personnel as having PTSD related to a 
sexual assault, as well as a major depressive disorder 
secondary to PTSD, it is shown that no stressor has yet been 
verified to date.  In this regard, the Board notes that the 
veteran has not contended a stressor event related to combat 
service.  A review of the record discloses that no service 
administrative data are of record and it is not indicated in 
the claims folder whether there has been any attempt to 
obtain such information.  As the appellant has stated in the 
record that she reported the sexual assault and received an 
examination in this regard, such records could verify the 
reported stressors.  As such the Board believes that further 
development for this claim is necessary in this regard.  

Additionally, a competent medical opinion would be useful as 
to whether current symptoms of depression are at least as 
likely as not related to symptoms in service.  In this 
regard, the Board notes that a VA psychological examiner 
stated upon examination of the veteran in January 1998 that 
the claims folder was not available for review at that time.  
In the Statement of the Accredited Representative in Appealed 
Case dated in September 1999, the representative was of the 
opinion that the examination was inadequate as a result 
thereof and that a new examination is in order as a result 
thereof.  The Board finds that a review of the service 
medical records, with evidence of significant treatment for 
psychiatric symptomatology, would be useful for a more 
accurate assessment of the current claim.  The fulfillment of 
the VA's statutory duty to assist the appellant includes 
providing additional VA examination by a specialist when 
indicated, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

In light of the above, and in order to give the veteran every 
consideration with respect to due process, this case is 
REMANDED for the following actions:

1.  The RO should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
to include her psychiatrist in Fort 
Riley, Kansas, from whom she has 
received treatment for depression and/or 
PTSD, at any time since service.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
those records identified by the veteran 
which are not currently of record.

2.  The RO should make a request for all 
of the veteran's service administrative 
and personnel records from the 
appropriate authorities and associate 
them with the claims folder.  

3.  Thereafter, if the RO determines 
that the record establishes the 
occurrence of any claimed stressful 
event, or that certain stressors must be 
presumed, the RO must specify what 
stressor or stressors it has determined 
are established by the record, or must 
be presumed.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  Subsequent thereto, the appellant 
should be scheduled for a special VA 
examination to be conducted by a board-
certified VA psychiatrist who has not 
previously examined her, to determine 
the nature and etiology of any and all 
psychiatric disability now indicated.  
All necessary tests and studies, 
including psychological testing, should 
be performed, and all clinical 
manifestations should be reported in 
detail.  The RO must furnish the 
examiner with a complete and accurate 
account of the stressor or stressors 
that it has determined is established by 
the record, and the examiner must be 
instructed that only the event(s) as 
confirmed by the record may be 
considered for the purpose of 
determining whether an inservice 
stressor(s) was severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the inservice stressor(s).  
The examiner must be provided with the 
appellant's claims folder and a copy of 
this remand for review prior to 
conducting the examination.  In 
addition, the examiner is requested to 
provide an opinion as to whether the 
veteran's psychiatric symptoms are 
unequivocally the result of PTSD, or are 
the result of some other psychiatric 
disability.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should, 1) discuss 
and reconcile the prior opinions and 
findings with respect to any 
relationship between the psychiatric 
symptoms noted in service and current 
psychiatric disability, and 2) provide 
an opinion as to whether any current 
psychiatric condition was initially 
manifested in service, or is at least as 
likely as not etiologically related to 
service or clinical manifestations in 
service.  The diagnoses rendered should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in 
DSM-IV.  The examination report should 
set forth in a clear, comprehensive, and 
legible manner all pertinent findings, 
and should include complete rationale 
for the opinions expressed.  The 
examination report should clearly 
reflect whether a review of the claims 
folder was performed.  The examination 
report should be returned in a legible 
narrative format. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999). 

6.  The appellant should be given 
adequate notice of the examination, to 
include advising her of the consequences 
of failure to report.  If she fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

7.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
with consideration of all applicable 
regulations, to include 38 C.F.R. § 
3.304(f) (1999), to determine whether or 
not service connection may be granted.  
If action remains adverse to the 
appellant, she should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 



